Turley, J.
delivered the opinion of the court.
We think there is no error in this case. The owner of a steamboat, who receives horses to be carried, is responsible for the safe-keeping, at least, to the same extent as an innkeeper.
In the present case, the horse escaped from his fastenings on board of the boat, and was lost over-board in the night. Now, he must have been negligently fastened, or this could .not have happened — ;prima facie, this negligence is attributable to the owners of the boat, and the proof does not Warrant the assumption, that it was the consequence of an improper interference on the part of the.owner of the horse.
There is no error in the charge of the judge, and the proof sustains the verdict.
Let the judgment be affirmed.